Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 16 and 23 cancelled.
Claims 1-15, 17-22, and 24-25 are allowable.
Reasons for Allowance
Claims 1-15, 17-22, and 24-25 are allowable for the following reasons:
Applicant’s arguments of current amendment with respect to the amendment of claims 1-16, have been fully considered and are persuasive, that the amendments has made claim 1 become allowable by incorporating it with the allowable subject matters from original claim 16  as indicated in previous Office Action (see Final Action dated 06/14/2021).
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Meijer et al. (US. Pub. 2006/0260803) in view of Sengupta (US. Pub. 2015/0050019)
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “A downhole assembly comprising: a first well completion element comprising: a first end that is configured to couple with a second end of a second well completion element; an optical fiber sensor that extends along at least a portion of the first well completion element and is configured to transmit an optical signal using a first mode; and a mode converter configured to receive the optical signal from the optical fiber sensor and convert the optical signal from the first mode to a second larger mode, wherein the mode converter is monolithic, and a beam forming grating monolithically formed with a large diameter optical fiber core configured to receive the second larger mode optical signal from the mode converter”, in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-15 are allowed in virtue of dependency of claim 1.
Claims 17-22 and 24-25 have already been allowed as indicated in the Final Action dated 06/14/2021).
Claim 17 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of a downhole assembly comprising: an upper well completion element that including “…a first optical fiber connector that is (i) affixed to the first end of the upper well completion element, (ii) coupled to the first optical fiber sensor, (iii) comprises a first mode converter configured to receive the optical signal from the first optical fiber sensor and convert the optical signal from the first mode to a second larger mode carried on a large diameter optical fiber core, and (iv) comprises a beam forming grating configured to create a collimated beam from the optical signal in the large diameter optical fiber core ” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claim 18 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of an optical fiber connector including “…mode converter configured to receive the optical signal from the optical fiber sensor and convert the optical signal from a first mode to a second larger mode; wherein a large diameter optical fiber core is configured to receive the second larger mode optical signal from the mode converter, wherein the mode converter, at least a portion of the optical fiber sensor, and the large diameter optical fiber core are a single monolithic component, and wherein the large diameter optical fiber core comprises a beam forming fiber grating” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 19-22 and 24-25 are also allowable in virtue of dependency of claim 18.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883